DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claims filed on 7/20/2020.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it is unclear a) whether or not “top surface portions” recited in claim 15 refer to “top end portions” recited in in claim 1; b) claim 15 the top end portions of the inclined surfaces”, while claim 1 recites “top end portions of the protruding portions”.  The Examiner interprets “top surface portions” is the same as “top end portions”.  

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagne-Keats et al. U.S. Pub. 2017/0251086 (hereinafter D1).

Regarding claim 1, D1 teaches an electronic device (200; figure 2C) comprising: 

    PNG
    media_image1.png
    570
    748
    media_image1.png
    Greyscale

a transparent member (202; figure 2C) arranged on at least one of a front surface or a rear surface of the electronic device (200) and comprising a first region (lower side of 202) facing a display module (216; figure 2C); 
a housing (204; figure 2C) which surrounds the transparent member (202), comprises a sidewall (222; figure 2C) extending in a circumferential direction of the electronic device, and forms an exterior (see figure 2C) of the electronic device; and 
.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inobe et al. U.S. Pub. 2017/0196108 (hereinafter D2) in view of Cho et al. U.S. Patent 10,897,827 (hereinafter D3).


    PNG
    media_image2.png
    677
    700
    media_image2.png
    Greyscale


Regarding claim 1, D2 teaches an electronic device (2; figure 4) comprising: 
a transparent member (120; figure 4; see abstract) arranged on at least one of a front surface (see figure 4) of the electronic device (2) and comprising a first region (adjacent to top surface of 21; figure 4) facing a display module (21; figure 4); 

protruding portions (103a; figure 4) which protrude toward the transparent member from the sidewall and extend in the circumferential direction of the electronic device, wherein a distance (see label in above figure 4) between the protruding portions facing each other with the transparent member therebetween is less than a width (see label in above figure 4) of the transparent member arranged between the protruding portions.

However, D2 does not teach top end portions of the protruding portions are located higher than the first region of the transparent member in a thickness direction of the electronic device.

D3, in the same field of endeavor, teaches an electronic device, having a transparent member (410; figure 7) and top end portions (top portion of 422; figure 7) of protruding portions (422) of the sidewalls (420; figure 7) are located 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the sidewall of D2 such that the top end portions of the protruding portions would extend higher than the first region of the transparent member of D2 in a thickness direction of the electronic device, as suggested by D3, to further protect the side surface of said transparent member.

Regarding claim 2, D2 also teaches the electronic device of claim 1, wherein the protruding portions comprise first protruding regions (figure 4; region of 103a that extends in Y-direction) extending in an up-down direction (Y direction; see above figure 4) of the electronic device, the up-down direction being perpendicular to the thickness direction (Z-direction) of the electronic device, the transparent member comprises a left-right width (see label in above figure 4) extending in a left-right direction that is perpendicular to the thickness direction (Z-direction) of the electronic device and the up-down direction (Y-direction) of the electronic device, and a distance (see label in above figure 4) 
	
Regarding claim 3, D2 also teaches the electronic device of claim 1, wherein the protruding portions comprise second protruding regions (see label in below figure 4) extending in a left-right direction (X-axis direction) of the electronic device, the left- right direction being perpendicular to the thickness direction (Z-axis direction) of the electronic device, the transparent member (120; figure 4) comprises an up-down width (along Y-axis direction) extending in an up-down direction (Y-axis direction) that is perpendicular to the thickness direction (Z-axis direction) of the electronic device and the left- right direction (X-axis direction) of the electronic device, and a distance (see label in below figure 4) between the second protruding regions facing each other with the transparent member therebetween.
	Even though, D2 does not specifically teach that the distance between the second protruding regions facing each other with the transparent member therebetween is less than the up-down width of the transparent member, however, it would have been obvious to one of ordinary skill in the art at the time In re Stevens, 101 USPQ 284 (CCPA 1954).

    PNG
    media_image3.png
    676
    650
    media_image3.png
    Greyscale

Regarding claim 4, D2 teaches the electronic device of claim 1, wherein the transparent member comprises a second region (121; figure 4 of D2) arranged in an edge (see figure 4) of the first region and comprising a certain thickness (thickness of 121; figure 4), and the second region of the transparent member comprises a first opposing surface (see label in below figure 4) and a second opposing surface (26; figure 4) facing the protruding portions.  

    PNG
    media_image2.png
    677
    700
    media_image2.png
    Greyscale


facing the sidewall.
It is clear from figure 4 of D2 that the sidewall can be modified to extend higher to face the 1st opposing surface of the transparent member.

D3, in the same field of endeavor, teaches an electronic device (400; figure 7) comprising a transparent member (410; figure 7) having a first opposing surface (412; figure 7) facing the sidewall (422; figure 7) of the housing of said electronic device (400; figure 7).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the sidewall of the housing of D2 to extend higher to face the first opposing surface of the transparent member, as suggested by D3, to further protect the side surface of said transparent member. 

Regarding claim 5, D2 in view of D3 also teaches the electronic device of claim 4, further comprising a moving path (the space accommodates adhesive 27; figure 4) located between the second opposing surface and the protruding note that after the sidewall of D2 got modified in claim 4, the bonding member 27 can be filled up higher) of the protruding portions and the first region of the transparent member.  

Regarding claim 6, D2 in view of D3 also teaches the electronic device of claim 4, wherein the top end portions (see label in above figure 4) of the protruding portions are located at same positions as or lower (see figure 4) than a bottom end portion of the first opposing surface (see label in above figure 4) in the thickness direction of the electronic device.  

Regarding claim 7, D2 in view of D3 also teaches the electronic device of claim 4, wherein the second opposing surface (26; figure 4 of D2) is a sloped surface forming a certain angle (see figure 4 of D2) with respect to a front or a rear of the electronic device, and the protruding portions comprise inclined surfaces (see figure 4) opposite to the second opposing surface (26; figure 4 of D2).
  
Regarding claim 8, D2 in view of D3 also teaches the electronic device of claim 7, wherein inclinations of the second opposing surface (26; figure 4) and the inclined surfaces (see figure 4 of D2) with respect to the front or the rear of the electronic device are the same as or different (see figure 4 of D2) from each other.  

Regarding claim 9, D2 in view of D3 also teaches the electronic device of claim 4, wherein the second opposing surface (26; figure 4 of D2) is a sloped surface forming a certain angle (see figure 4 of D2) with respect to the front or the rear of the electronic device, and the protruding portions comprise curved surfaces (the upper part of 103a is curved surface(s); figure 4 of D2) opposite to the second opposing surface. 
 
Regarding claim 10, D2 in view of D3 also teaches the electronic device of claim 9, wherein the curved surfaces are located under a virtual plane (see label in below figure 4 of D2) extending in parallel with the sloped surface.  

    PNG
    media_image4.png
    670
    575
    media_image4.png
    Greyscale


Regarding claim 11, as mentioned above, D2 in view of D3 teaches the electronic device of claim 4, wherein the second opposing surface (26; figure 4 of D2) is not a curved surface comprising a certain curvature, and the protruding portions comprise curved surfaces (upper part of 103a; figure 4 of D2) opposite to the second opposing surface.  

In re Stevens, 101 USPQ 284 (CCPA 1954).

	Regarding claim 12, as mentioned above, D2 in view of D3 also teaches the electronic device of claim 11, wherein the second opposing surface is a curved surface.  Even though, D2 in view of D3 does not specifically mention that the curved surface of said second opposing surface comprising a certain curvature wherein a curvature of the second opposing surface is the same as or different from a curvature of the curved surfaces of the protruding portions, however, by default, said curved surface is either the same or different from a curvature of the curved surfaces of the protruding portions.

Regarding claim 14, as mentioned above, D2 in view of D3 teaches the electronic device of claim 7.
a coating portion arranged on one or more of the second opposing surface and the inclined surfaces to increase a frictional force with a bonding member.
The Examiner takes Official Notice that such coating portion has been known and applied in various applications to increase a frictional force with a bonding member.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further provide a coating portion arranged on one or more of the second opposing surface and the inclined surfaces of D2/D3, as suggested by the Examiner’s Official Notice, to increase a frictional force with the bonding member of D2/D3 for enhancing bonding strength.

Regarding claim 15, as mentioned above, D2 in view of D3 teaches the electronic device of claim 7, wherein the protruding portions comprise top surface portions and connected to the sidewall and the top end portions of the inclined surfaces.
Even though, D2 in view of D3 does not teach that said top surface portions are of planar shapes, however, it would have been an obvious matter of design choice, since such a modification would have involved a mere change in the shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 16, D2 teaches the electronic device of claim 1, further comprising a transparent member support portion (132; figure 4) extending in a circumferential direction of the transparent member and supporting a bottom surface of the transparent member. 

Regarding claim 17, D2 also teaches the electronic device of claim 16, further comprising a bonding member accommodating portion (the space accommodating bonding member 27; figure 4) located between the protruding portions and the transparent member support portion (132) to accommodate a bonding member (27).  

Regarding claim 18, D2 also teaches the electronic device of claim 17, wherein the bonding member accommodating portion comprises: a bonding member accommodating surface (133a; figure 4) located lower than the transparent member (120) in the thickness direction of the electronic device; and 

Regarding claim 19, D2 also teaches the electronic device of claim 18, wherein the bonding member accommodating groove comprises: a first accommodating groove region (see label in below figure 4) located lower than the bonding member accommodating surface in the thickness direction of the electronic device; and a second accommodating groove region (see label in below figure 4) located lower than the protruding portions in the thickness direction of the electronic device.  

    PNG
    media_image5.png
    670
    476
    media_image5.png
    Greyscale


Regarding claim 20, as mentioned above, D2 in view of D3 teaches the electronic device of claim 19, wherein a cross-section of the bonding member accommodating groove (the space above 132; figure 4).
Even though, D2 in view of D3 does not specifically teach that said bonding member accommodating groove comprises a triangular shape. However, D3 does suggests a bonding member accommodating groove of different shape (426; figure 7 of D3).
, but it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify/derive the groove/recess of D2/D3 to have a triangular shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) .

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over D2 in view of D3 and in further view of Choi et al. U.S. Pub. 2016/0156755 (hereinafter D4).
Regarding claim 13, as mentioned above, D2 in view of D3 teaches the electronic device of claim 7.
a plurality of projection portions arranged on one or more of the second opposing surface and the inclined surfaces.  
D4, in the same field of endeavor, suggests the idea of having a plurality of projection portions (107a; figure 10) on a surface for accommodating adhesive and for enabling strong adhesion between two surfaces.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a plurality of projection portions arranged on one or more of the second opposing surface and the inclined surfaces of D2/D3, as suggested by D4, for accommodating adhesive and for enabling strong adhesion between said opposing surface and said inclined surfaces.

					Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841